Citation Nr: 1225027	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a respiratory disability (originally claimed as interstitial lung disease), to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service May 1967 to December 1968.  The Veteran had active duty service in the Republic of Vietnam (RVN).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  By that rating action, the RO, in part, denied service connection for a bilateral hearing loss disability, tinnitus and respiratory disability (originally claimed as interstitial lung disease).  The Veteran appealed the RO's May 2006 rating action to the Board. 

In August 2011, the Veteran canceled his request for a hearing before a Veterans Law Judge at a local RO.  (See Hearing Response Form, dated and signed by the Veteran in August 2011).  As he has not requested that his hearing be rescheduled, the Board will proceed with appellate review of the claims on appeal. 

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), jungle rot of both feet and chloracne have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that it must remand the service connection claims on appeal for appropriate procedural and substantive development.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below. 

(i) Procedural Development

On VA Form 2138, Statement in Support of Claim, received by the RO in February 2006, the Veteran indicated that from 1999 to 2000, he had sought treatment for "Lung-breathing problems" from the Roseburg, VA Medical Center (VAMC).  Subsequently, on VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's Notice of Disagreement and received by the RO in April 2007, the Veteran reported that he had sought treatment for his hearing loss, tinnitus and respiratory disability, in part, from the Portland, Oregon VAMC.  

While treatment records from other VA treatment facilities ((i.e., Denver, Colorado VAMC, White City Southern Oregon Rehabilitation Center and Clinic, and Klamath Falls, Oregon VA Community Based Outpatient Clinic (CBOC)) are associated with the claims file, treatment records from the Roseburg and Portland, Oregon VA Medical Centers (VAMCs) are absent.  As the outstanding treatment records from the Roseburg and Portland, Oregon VAMCs might contain information as to the etiology of any currently present respiratory and hearing loss disabilities and tinnitus, they are relevant to the claims on appeal.  Thus, on remand, treatment records from the Roseburg and Portland, Oregon VAMCs should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

(ii) Substantive Development

The Veteran seeks, in part, service connection for a respiratory disability, claimed as a result of exposure to Agent Orange during active military service in the RVN.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) (2011).

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new disorders: ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. Reg. 53,202 -53,216, 53,205 (August 30, 2010). 

Although a disability is not among the presumptive disorders listed at 38 C.F.R. § 3.309(e), the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994). 

The Veteran's service treatment (dental) records show that he served in the RVN; thus, his exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii).  A June 2007 VA outpatient report reflects that the Veteran has been diagnosed, in part, with bronchiolitis, which the examining physician attributed to a past inhalation injury, to include exposure to Agent Orange in the RVN, though without any rationale for this conclusion.  (See VA treatment report, dated in early June 2007).  

Taking into account the Veteran's presumed exposure to Agent Orange in the RVN and his current diagnoses of bronchiolitis, which a VA physician attributed to a past inhalation injury, to include his presumed Agent Orange exposure, the Board finds that he should be afforded a VA respiratory examination to determine whether any currently present respiratory disability(ies) is/are etiologically related to his presumed Agent Orange exposure in the RVN. 

((Parenthetically, the Board notes that because the Veteran cancelled a January 2012 VA examination scheduled in conjunction with his claims for service connection for hearing loss and tinnitus, the Board will not request that the RO reschedule him for a VA audiological examination in conjunction with these claims in the remand below.  The Board notes that Court has held that VA's duty to assist is not always a one-way street, and that, if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193(1991); see Swann v. Brown, 5 Vet. App. 229, 233(1993)). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his bilateral hearing loss disability, tinnitus and respiratory disability.  Of particular interest, are treatment records from the Roseburg, Oregon VAMC for a respiratory disability from 1999 to 2000, and all treatment records pertaining to the Veteran's respiratory disability, hearing loss disability and tinnitus from the Portland, Oregon VAMC.
   
Any records obtained must be associated with the claims file.  All attempts to procure records should be documented in the claims file.  If the RO cannot obtain records identified by the Veteran, notations to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran an opportunity to obtain and submit those records for VA review.
		
2.  Thereafter, schedule the Veteran for VA respiratory examination by a qualified examiner.

a. The claims file must be made available to and thoroughly reviewed by the examiner in connection with his or her respective examination, and the examiner must acknowledge such receipt and review in any report generated as a result of his or her examination.

b. The examiner must review the Veteran's statements, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.

c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question with respect to each respiratory disability found on examination:

(i) Did any currently present respiratory disability(ies) have its onset during, or is it etiologically related to, any incident of military service, to include the Veteran's presumed exposure to Agent Orange in the RVN? 

In formulating his or her response to this question, the examiner is requested to comment on a June 2007 VA physician's statement that the Veteran's bronchiolitis was attributed to a past inhalation injury, to include his presumed Agent Orange exposure (See VA treatment report, dated in early June 2007). 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After the above-requested development is completed, the RO should arrange for any further development deemed necessary, regarding the service connection claims on appeal, to include rescheduling an audiometric examination to determine the etiology of any currently present bilateral hearing loss disability for VA compensation purposes and tinnitus, if indicated. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC must readjudicate the Veteran's service connection claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this remand is to assist the Veteran with the procedural and substantive development of his service connection claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

